11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Frances Phillips,                            * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. CV35697.

Vs. No. 11-20-00203-CV                       * April 23, 2021

Community Outreach Housing,                  * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Frances Phillips.